Exhibit 10.1

SUBSCRIPTION AGREEMENT

THIS SUBSCRIPTION AGREEMENT (“Agreement”) is made as of the 26th day of July
2016, by and between Flotek Industries, Inc. (the “Company”), a corporation
organized under the laws of the State of Delaware, with its principal offices at
10603 W. Sam Houston Parkway N., Suite 300, Houston, Texas 77064, and the
purchaser whose name and address is set forth on the signature page hereof (the
“Purchaser”).

IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Purchaser agree as follows:

1. Authorization of Sale of the Securities. Subject to the terms and conditions
of the Agreements (as defined below), the Company has authorized the issuance
and sale of up to 2,450,339 shares (the “Securities”) of common stock, par value
$0.0001 per share (the “Common Stock”) of the Company.

2. Agreement to Sell and Purchase the Securities.

2.1 This Agreement. At the Closing (as defined in Section 3), the Company will,
subject to the terms of this Agreement, issue and sell to the Purchaser and the
Purchaser will buy from the Company, upon the terms and conditions hereinafter
set forth, Securities comprising the number of shares of Common Stock shown on
the signature page hereof at a price of $12.52 per share.

2.2 Other Purchase Agreements. The Company is simultaneously entering into with
certain other investors (the “Other Purchasers”) of an identical purchase
agreement (other than the identity of the Purchaser and the number of Securities
being purchased) with respect to the Securities. The Company expects to complete
sales of the Securities to the Other Purchasers. The Purchaser and the Other
Purchasers are hereinafter sometimes collectively referred to as the
“Purchasers,” and this Agreement and the purchase agreements executed by the
Other Purchasers are hereinafter sometimes collectively referred to as the
“Agreements.”

3. Delivery of the Securities at the Closing; Termination.

3.1 Closing. The completion of the purchase and sale of the Securities (the
“Closing”) shall occur at the offices of Andrews Kurth LLP, 600 Travis, Suite
4200, Houston, Texas 77002, as soon as practicable and as agreed to by the
parties hereto, on July 27, 2016 or on such later date or at such different
location as the parties shall agree in writing, but not prior to the date that
the conditions for Closing set forth below have been satisfied or waived by the
appropriate party (the “Closing Date”).

3.2 Closing Deliveries. At the Closing, the Purchaser shall deliver, in
immediately available funds, the full amount of the purchase price for the
Securities being purchased by it hereunder by wire transfer to an account
designated by the Company and, upon receipt thereof, the Company shall deliver
to the Purchaser certificates or book entry shares registered in the name of the
Purchaser, or in such nominee name(s) as designated by the Purchaser in writing,
representing the number of shares of Common Stock described in



--------------------------------------------------------------------------------

Section 2.1 above and bearing an appropriate legend referring to the fact that
the Securities were sold in reliance upon the exemption from registration under
the Securities Act of 1933, as amended (the “Securities Act”), provided by
Section 4(a)(2) thereof and Rule 506 thereunder. The name(s) in which such
certificates or book-entry shares are to be registered are set forth in the
Stock Certificate Questionnaire attached hereto as part of Appendix I.

3.3 Conditions to the Company’s Obligations. The Company’s obligation to
complete the purchase and sale of the Securities and deliver such certificates
or book entry shares to the Purchaser at the Closing shall be subject to the
following conditions, any one or more of which may be waived by the Company:

(a) receipt by the Company of same-day funds in the full amount of the purchase
price for the Securities being purchased hereunder;

(b) completion of the purchases and sales under the Agreements with the Other
Purchasers;

(c) the accuracy of the representations and warranties made by the Purchasers
and the fulfillment of those undertakings of the Purchasers to be fulfilled
prior to the Closing; and

(d) receipt by the Company from the Purchaser of the fully completed
questionnaires attached hereto as Appendix I.

3.4 Conditions to the Purchaser’s Obligations. The Purchaser’s obligation to
accept delivery of such certificates and to pay for the Securities evidenced
thereby shall be subject to the following conditions, any one or more of which
may be waived by the Purchaser:

(a) each of the representations and warranties of the Company made herein shall
be accurate as of the Closing Date;

(b) the delivery to the Purchaser by counsel to the Company of a legal opinion
substantially similar in substance to the form of opinion attached as Exhibit A
hereto;

(c) receipt by the Purchaser of a certificate executed by the chief executive
officer and the chief financial or accounting officer of the Company, dated as
of the Closing Date, to the effect that the representations and warranties of
the Company set forth herein are true and correct as of the date of this
Agreement and as of such Closing Date and that the Company has complied with all
the agreements and satisfied all the conditions herein on its part to be
performed or satisfied on or prior to such Closing Date;

(d) receipt by the Purchaser of a certificate of the Secretary of the Company,
dated as of the Closing Date:

 

2



--------------------------------------------------------------------------------

(i) certifying the resolutions adopted by the Board of Directors of the Company
approving the transactions contemplated by this Agreement and the issuance of
the Securities;

(ii) certifying the current versions of the Amended and Restated Certificate of
Incorporation and the Bylaws of the Company; and

(iii) certifying as to the signatures and authority of the persons signing this
Agreement and related documents on behalf of the Company;

(e) receipt by the Purchaser of a certificate of good standing for the Company
for its jurisdiction of incorporation and a certificate of qualification as a
foreign corporation for the Company for any jurisdictions in which it is
qualified to transact business as a foreign corporation;

(f) there shall have been no suspensions in the trading of the Common Stock as
of the Closing Date;

(g) the Common Stock shall continue to be listed on The New York Stock Exchange
as of the Closing Date, and the Securities shall be approved for listing on The
New York Stock Exchange as of the Closing Date, subject to official notice of
issuance;

(h) completion by the Company of purchases and sales under the Agreements with
Other Purchasers for gross proceeds to the Company, including the proceeds under
this Agreement, of no less than $25,000,000; and

(i) the fulfillment in all material respects of those undertakings of the
Company to be fulfilled prior to the Closing.

3.5 Termination. This Agreement shall automatically terminate if the Closing has
not occurred on or prior to July 29, 2016. Without limiting the generality of
the foregoing, in event of such termination, neither party shall have any
obligation to sell or purchase the Securities.

4. Representations, Warranties and Covenants of the Company. The Company hereby
represents and warrants to, and covenants with, the Purchaser as follows:

4.1 Organization and Qualification. The Company is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware, and the Company is qualified to transact business as a foreign
corporation in each jurisdiction in which qualification is required, except
where the failure to so qualify would neither have nor reasonably be expected to
have a Material Adverse Effect (as defined in Section 4.5). Each subsidiary (as
defined under Rule 405 promulgated under the Securities Act) of the Company
(each, a “Subsidiary” and collectively, the “Subsidiaries”) is a direct or
indirect wholly owned subsidiary of the Company, and is duly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and is qualified to transact business as a foreign corporation in each
jurisdiction in which qualification is required, except where failure to so
qualify would neither have nor reasonably be expected to have a Material Adverse
Effect.

 

3



--------------------------------------------------------------------------------

4.2 Reporting Company; Form S-3. The Company is not an “ineligible issuer” (as
defined in Rule 405 promulgated under the Securities Act) and is eligible to
register the resale of the Securities by the Purchaser on a registration
statement on Form S-3 under the Securities Act. The Company is subject to the
reporting requirements of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and has filed all reports required thereby during the past 12
calendar months. Provided that none of the Purchasers is deemed to be an
underwriter with respect to any shares and, to the Company’s knowledge, there
exist no facts or circumstances (including any required approvals or waivers)
that reasonably could be expected to prohibit the preparation and filing of the
Registration Statement (as defined in Section 7.1(a)) on Form S-3.

4.3 Authorized Capital Stock. The authorized capital stock of the Company
consists of (i) 80,000,000 shares of Common Stock, of which (A) 56,839,682
shares were issued and 53,906,902 were outstanding as of June 30, 2016, and
(B) 691,859 shares were reserved for issuance upon the exercise or conversion,
as the case may be, of outstanding options, warrants or other convertible
securities as of June 30, 2016; and (ii) 100,000 shares of preferred stock, of
which no shares are issued and outstanding as of the date of this Agreement, and
no shares are reserved for issuance upon the exercise or conversion, as the case
may be, of outstanding options, warrants or other convertible securities. The
issued and outstanding shares of Common Stock (a) have been duly authorized and
validly issued, (b) are fully paid and nonassessable, (c) have been issued in
compliance with all federal and state securities laws and, (d) except for those
granted therein by the holders thereof (other than the Company), are free and
clear of all security interests, liens, pledges, mortgages or other
encumbrances, whether arising voluntarily, involuntarily or by operation of law
(“Liens”), (e) were not issued in violation of or subject to any preemptive
rights or other rights to subscribe for or purchase securities, and (f) conform
in all material respects to the description thereof contained in the SEC
Documents. Except for the stock options or other equity incentives that have
been issued since June 30, 2016, shares of Common Stock issuable to the
Purchasers pursuant to the Agreements, and shares of Common Stock issuable
pursuant to the Acquisition Agreement (as hereinafter defined), the Company does
not have outstanding any options to purchase, or any preemptive rights or other
rights to subscribe for or to purchase, any securities or obligations
convertible into, or any contracts or commitments to issue or sell, shares of
its capital stock or any such options, rights, convertible securities or
obligations. With respect to each of the Subsidiaries, (i) all of the issued and
outstanding shares of such Subsidiary’s capital stock (or equity interests in
the case of non-corporate entities) have been duly authorized and validly
issued, are fully paid and nonassessable, have been issued in compliance with
all federal and state securities laws, were not issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities, and (ii) there are no outstanding options to purchase, or any
preemptive rights or other rights to subscribe for or to purchase, any
securities or obligations convertible into, or any contracts or commitments to
issue or sell, shares of such Subsidiary’s capital stock or any such options,
rights, convertible securities or obligations.

4.4 Issuance, Sale and Delivery of the Securities. The Securities, upon sale and
issuance in accordance with the terms of the this Agreement (including when
delivered

 

4



--------------------------------------------------------------------------------

against the payment by the Purchaser of the purchase price therefor), will be
duly authorized, validly issued, fully paid and nonassessable. No preemptive
rights or other rights to subscribe for or purchase any Securities exist with
respect to the issuance and sale of the Securities by the Company pursuant to
this Agreement that have not been waived or complied with. Except with respect
to the shares of Common Stock issuable under the Acquisition Agreement, no
stockholder of the Company has any right (that has not been waived or has not
expired by reason of lapse of time following notification of the Company’s
intention to file the Registration Statement) to require the Company to register
the sale of any capital stock owned by such stockholder under the Registration
Statement. No further approval or authority of the Company’s stockholders or the
Board of Directors of the Company will be required for the issuance and sale of
the Securities to be sold by the Company as contemplated herein.

4.5 Due Execution, Delivery and Performance of the Agreements. The Company has
full legal right, corporate power and authority to enter into the Agreements and
perform the transactions contemplated hereby and thereby. The Agreements have
been duly authorized, executed and delivered by the Company. The Agreements
constitute legal, valid and binding agreements of the Company, enforceable
against the Company in accordance with their respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws and judicial decisions of
general application relating to or affecting the enforcement of creditors’
rights generally and the application of general equitable principles relating to
the availability of remedies, and except as rights to indemnity or contribution,
including indemnification provisions set forth in Section 7.5 of this Agreement,
may be limited by federal or state securities law or the public policy
underlying such laws. The execution and performance of the Agreements by the
Company and the consummation of the transactions therein contemplated will not
violate any provision of the Amended and Restated Certificate of Incorporation
or the Bylaws of the Company or the organizational documents of any Subsidiary
and will not result in the creation of any Liens upon any assets of the Company
or any Subsidiary pursuant to the terms or provisions of, or will not conflict
with, result in the breach or violation of, or constitute, either by itself or
upon notice or the passage of time or both, a default under any agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which any of the Company or any Subsidiary is a party or by which
any of the Company or any Subsidiary or their respective properties may be bound
or affected and in each case that would have or reasonably be expected to have a
Material Adverse Effect, any statute or any authorization, judgment, decree,
order, rule or regulation of any court or any regulatory body, administrative
agency or other governmental agency or body applicable to the Company or any
Subsidiary or any of their respective properties. No consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other governmental agency or body is required for the execution and
delivery of the Agreements by the Company or the consummation by the Company of
the transactions contemplated therein, except for compliance with the Blue Sky
laws and federal securities laws applicable to the offering of the Securities
and such as may be required by the bylaws and rules of the Financial Industry
Regulatory Authority or The New York Stock Exchange. For the purposes of this
Agreement, the term “Material Adverse Effect” shall mean any material adverse
effect on the business, properties, assets, operations, results of operations or
condition (financial or otherwise) of the Company and its Subsidiaries, taken as
a whole, or on the transactions contemplated hereby or by the agreements and
instruments to be entered into in connection herewith or therewith, or on the
authority or ability of the Company to perform its obligations hereunder.

 

5



--------------------------------------------------------------------------------

4.6 Accountants. Hein & Associates, LLP, who has reported on the consolidated
financial statements and schedules contained in the Company’s annual report on
Form 10-K for the year ended December 31, 2015, are registered independent
public accountants as required by the Securities Act and the rules and
regulations promulgated thereunder (the “1933 Act Rules and Regulations”) and by
the rules of the Public Accounting Oversight Board.

4.7 No Defaults or Consents. Neither the execution, delivery and performance of
the Agreements by the Company nor the consummation of any of the transactions
contemplated therein will give rise to a right to terminate or accelerate the
due date of any payment due under, or conflict with or result in the breach of
any term or provision of, or constitute a default (or an event that with notice
or lapse of time or both would constitute a default) under, except such defaults
that individually or in the aggregate would neither cause nor reasonably be
expected to cause a Material Adverse Effect, or require any consent or waiver
under, or result in the execution or imposition of any Liens upon any properties
or assets of the Company or its Subsidiaries pursuant to the terms of, any
indenture, mortgage, deed of trust or other agreement or instrument to which the
Company or any of its Subsidiaries is a party or by which either the Company or
its Subsidiaries or any of its or their properties or businesses is bound, or
any franchise, license, permit, judgment, decree, order, statute, rule or
regulation applicable to the Company or any of its Subsidiaries or violate any
provision of the charter or by-laws of the Company or any of its Subsidiaries,
except for such consents or waivers that have already been obtained and are in
full force and effect.

4.8 Contracts. The material contracts to which the Company is a party that have
been filed as exhibits to the SEC Documents (as defined in Section 4.19) and
that certain Stock Purchase Agreement dated as of the date hereof among the
Company, CESI Manufacturing, LLC, Rocky Face Ridge Holding, Inc., Waring
Cleveland LLC, Donald Bramblett and Mark Kieper (the “Acquisition Agreement”) (a
substantially final version of which has been made available to Purchaser), have
been duly and validly authorized, executed and delivered by the Company and
constitute the legal, valid and binding agreements of the Company, enforceable
by and against it in accordance with their respective terms, except as such
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws and judicial decisions of
general application relating to enforcement of creditors’ rights generally, and
the application of general equitable principles relating to or affecting the
availability of remedies, and except as rights to indemnity or contribution may
be limited by federal or state securities laws or the public policy underlying
such laws.

4.9 No Actions. Except as disclosed in the SEC Documents, there are no legal or
governmental actions, suits or proceedings pending or, to the Company’s
knowledge, threatened against the Company or any Subsidiary before or by any
court, regulatory body or administrative agency or any other governmental agency
or body, domestic or foreign, which actions, suits or proceedings, individually
or in the aggregate, are reasonably expected to have a Material Adverse Effect;
and no labor disturbance by the employees of the Company exists or, to the
Company’s knowledge, is imminent, that would have or reasonably be expected to
have a Material Adverse Effect. Neither the Company nor any Subsidiary is a
party to or subject to the

 

6



--------------------------------------------------------------------------------

provisions of any injunction, judgment, decree or order of any court, regulatory
body, administrative agency or other governmental agency or body that would have
or reasonably be expected to have a Material Adverse Effect.

4.10 Properties. The Company and each Subsidiary has good and valid title to all
items of tangible personal property described as owned by it in the consolidated
financial statements included in the SEC Documents (as defined in Section 4.19)
that are material to the businesses of the Company and its Subsidiaries taken as
a whole, in each case free and clear of all Liens except for those disclosed in
the SEC Documents, or those, individually or in the aggregate, that (i) do not
materially interfere with the use made and proposed to be made of such property
by the Company and its Subsidiaries or (ii) would neither have nor reasonably be
expected to have a Material Adverse Effect. Any real property described in the
SEC Documents as being leased by the Company or any Subsidiary that is material
to the business of the Company and its Subsidiaries, taken as a whole, is held
by them under valid, existing and enforceable leases, except those that,
individually or in the aggregate, (A) do not materially interfere with the use
made or proposed to be made of such property by the Company and its Subsidiaries
or (B) would neither have nor reasonably be expected to have a Material Adverse
Effect.

4.11 No Material Adverse Change. Except for the Agreements and the Acquisition
Agreement, or as otherwise disclosed in the SEC Documents, since December 31,
2015 (i) the Company and its Subsidiaries have not incurred any material
liabilities or obligations, indirect or contingent, or entered into any material
agreement or other transaction that is not in the ordinary course of business or
that could reasonably be expected to result in a material reduction in the
future earnings of the Company; (ii) the Company and its Subsidiaries have not
sustained any material loss or material interference with their businesses or
properties from fire, flood, windstorm, accident or other calamity not covered
by insurance; (iii) the Company and its Subsidiaries have not paid or declared
any dividends or other distributions with respect to their capital stock and
none of the Company or any Subsidiary is in material default in the payment of
principal or interest on any outstanding long-term debt obligations; (iv) there
has not been any change in the capital stock of the Company or its Subsidiaries
other than shares or options issued pursuant to employee equity incentive plans
or purchase plans approved by the Company’s Board of Directors, or indebtedness
material to the Company or its Subsidiaries (other than in the ordinary course
of business and any required scheduled payments); and (v) there has not occurred
any event that has caused or would reasonably be expected to cause a Material
Adverse Effect.

4.12 Intellectual Property. Except as disclosed in the SEC Documents, (i) the
Company and each Subsidiary owns or has obtained valid and enforceable licenses
or options for the inventions, patent applications, patents, trademarks (both
registered and unregistered), trade names, copyrights and trade secrets
necessary for the conduct of its respective business as currently conducted
(collectively, the “Intellectual Property”); and (ii) (a) there are no third
parties who have any ownership rights or other claims to any Intellectual
Property that is owned by, or has been licensed to, the Company or any
Subsidiary for the products and services of the Company and its Subsidiaries
described in the SEC Documents that would preclude the Company or any Subsidiary
from conducting its business as currently conducted and have or reasonably be
expected to have a Material Adverse Effect, except for the ownership rights of
the

 

7



--------------------------------------------------------------------------------

owners of the Intellectual Property licensed or optioned by the Company or any
Subsidiary; (b) there are currently no sales of any products or the provision of
services that would constitute an infringement by third parties of any
Intellectual Property owned, licensed or optioned by the Company or any
Subsidiary, which infringement would have or reasonably be expected to have a
Material Adverse Effect; (c) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the rights of
the Company or any Subsidiary in or to any Intellectual Property owned, licensed
or optioned by the Company or any Subsidiary, other than claims that would
neither have nor reasonably be expected to have a Material Adverse Effect;
(d) there is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others challenging the validity or scope of any
Intellectual Property owned, licensed or optioned by the Company or any
Subsidiary, other than actions, suits, proceedings and claims that would neither
have nor reasonably be expected to have a Material Adverse Effect; and (e) there
is no pending or, to the Company’s knowledge, threatened action, suit,
proceeding or claim by others that the Company or any Subsidiaries infringes or
otherwise violates any patent, trademark, copyright, trade secret or other
proprietary right of others, other than actions, suits, proceedings and claims
that would neither have nor reasonably be expected to have a Material Adverse
Effect.

4.13 Compliance. Neither the Company nor any of its Subsidiaries have been
advised, nor do any of them have any reason to believe, that it is not
conducting business in compliance with all applicable laws, rules and
regulations of the jurisdictions in which it is conducting business, including
all applicable local, state and federal environmental laws and regulations,
except where failure to be so in compliance would neither have nor reasonably be
expected to have a Material Adverse Effect.

4.14 Taxes. The Company and each Subsidiary have filed all required tax returns,
and all such tax returns are true, correct and complete in all material
respects. The Company and each Subsidiary have fully paid all taxes shown as due
thereon. None of the Company or any Subsidiary has knowledge of any deficiency
or assessment with respect to liabilities for any material taxes that has been
or might be asserted or threatened against it, that has not been fully paid or
finally settled, unless being contested in good faith through appropriate
proceedings and for which adequate reserves are reflected in the Company’s
consolidated financial statements. All tax liabilities accrued through the date
hereof have been adequately reserved for in the Company’s consolidated financial
statements.

4.15 Transfer Taxes. On the Closing Date, all stock transfer or other taxes
(other than income taxes) that are required to be paid in connection with the
transactions contemplated by the Agreements will be, or will have been, fully
paid by the Company and all laws imposing such taxes will be or will have been
fully complied with.

4.16 Investment Company. The Company is not an “investment company” or
“promoter” or “principal underwriter” for an investment company, within the
meaning of the Investment Company Act of 1940, as amended, and the rules and
regulations of the Securities and Exchange Commission (the “Commission”)
promulgated thereunder.

4.17 Offering Materials. None of the Company, its directors and officers has
distributed or will distribute prior to the Closing Date any offering material,
including any “free

 

8



--------------------------------------------------------------------------------

writing prospectus” (as defined in Rule 405 promulgated under the Securities
Act), in connection with the offering and sale of the Securities other than the
summary term sheet attached as Exhibit B hereto (the “Summary Term Sheet”). The
Company has not in the past nor will it hereafter take any action to sell, offer
for sale or solicit offers to buy any securities of the Company that could
result in the initial sale of the Securities hereunder not being exempt from the
registration requirements of Section 5 of the Securities Act.

4.18 Insurance. The Company maintains insurance underwritten by insurers of
recognized financial responsibility, of the types and in the amounts that the
Company reasonably believes is adequate for its business, including insurance
covering all real and personal property owned or leased by the Company against
theft, damage, destruction, acts of vandalism and all other risks customarily
insured against, with such deductibles as are customary for companies in the
same or similar business, all of which insurance is in full force and effect.

4.19 Additional Information. The information contained in the following
documents (the “SEC Documents”), which are available through the Commission’s
EDGAR system, as of the dates thereof, did not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading:

(a) the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2015;

(b) the Company’s Definitive Proxy Statement for the Annual Meeting of
Stockholders held on April 22, 2016;

(c) the Company’s Quarterly Reports on Form 10-Q for the fiscal quarters ended
March 31, 2016 and June 30, 2016;

(d) the Company’s Current Reports on Form 8-K filed on January 7,
2016, January 28, 2016, April 25, 2016 and May 3, 2016; and

(e) the description of the Company’s common stock contained in its Registration
Statement on Form 8-A filed on December 26, 2007.

The SEC Documents, at the time they became effective or were filed with the
Commission, as the case may be, complied in all material respects with the
requirements of the Exchange Act, as applicable, and the rules and regulations
of the Commission thereunder (the “1934 Act Rules and Regulations” and, together
with the 1933 Act Rules and Regulations, the “Rules and Regulations”). In the
past 12 calendar months, the Company has filed all documents required to be
filed by it prior to the date hereof with the Commission pursuant to the
reporting requirements of the Exchange Act and the 1934 Act Rules and
Regulations.

4.20 Price of Common Stock. The Company has not taken, and will not take,
directly or indirectly, any action designed to cause or result in, or that has
constituted or that might reasonably be expected to constitute, the
stabilization or manipulation of the price of the shares of the Common Stock to
facilitate the sale or resale of the Securities.

 

9



--------------------------------------------------------------------------------

4.21 Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities to pay amounts required under the Acquisition Agreement, to repay
indebtedness and for general corporate purposes.

4.22 Non-Public Information. Except as disclosed in the Summary Term Sheet, the
Company has not disclosed to the Purchaser information that would constitute
material non-public information as of the Closing Date other than the existence
of the transactions contemplated hereby and by the Acquisition Agreement.

4.23 Use of Purchaser Name. Except as otherwise required by applicable law or
regulation, the Company shall not use the Purchaser’s name or the name of any of
its Affiliates (as defined below) in any advertisement, announcement, press
release or other similar public communication unless it has received the prior
written consent of the Purchaser for the specific use contemplated, which
consent shall not be unreasonably withheld or delayed. For purposes of this
Agreement, “Affiliate” means, with respect to any natural person, firm,
partnership, association, corporation, limited liability company, company,
trust, entity, public body or government (a “Person”), any Person that, directly
or indirectly, controls, is controlled by, or is under common control with, such
Person. The term “control” (including the terms “controlled by” and “under
common control with”) as used in this definition means the possession, directly
or indirectly, of the power to direct or cause the direction of management and
policies of a Person, whether through the ownership of voting securities, by
contract or otherwise. With respect to any natural person, the term “Affiliate”
means (i) the spouse or children (including those by adoption) and siblings of
such Person; and any trust whose primary beneficiary is such Person, such
Person’s spouse, such Person’s siblings and/or one or more of such Person’s
lineal descendants, (ii) the legal representative or guardian of such Person or
of any such immediate family member in the event such Person or any such
immediate family member becomes mentally incompetent and (iii) any Person
controlled by or under common control with any one or more of such Person and
the Persons described in clauses (i) or (ii) preceding.

4.24 Related-Party Transactions. Except for purchases by related parties of
Securities in this offering, no transaction has occurred between or among the
Company, on the one hand, and its Affiliates, officers or directors on the other
hand, that is required to have been described under applicable securities laws
and the rules and regulations promulgated thereunder in the SEC Documents and is
not so described in such filings.

4.25 Governmental Permits, Etc. The Company and each Subsidiary has all
franchises, licenses, certificates and other authorizations from federal, state
or local governments or governmental agencies, departments or bodies that are
currently necessary for the operation of the business of the Company and its
Subsidiaries as currently conducted, except where the failure to possess
currently such franchises, licenses, certificates and other authorizations would
neither have nor reasonably be expected to have a Material Adverse Effect.
Neither the Company nor any Subsidiary has received any notice of proceedings
relating to the revocation or modification of any such permit that, if the
subject of an unfavorable decision, ruling or finding, would have or would
reasonably be expected to have a Material Adverse Effect.

 

10



--------------------------------------------------------------------------------

4.26 Financial Statements. The consolidated financial statements of the Company
and the related notes and schedules thereto included in the SEC Documents
present fairly, in all material respects, the financial condition of the Company
and its consolidated Subsidiaries as of the dates thereof and the results of
operations, stockholders’ equity and cash flows of the Company and its
consolidated Subsidiaries at the dates and for the periods covered thereby. Such
financial statements and the related notes and schedules thereto have been
prepared in accordance with generally accepted accounting principles
consistently applied throughout the periods involved (except as otherwise noted
therein) and all adjustments necessary for a fair presentation of results for
such periods have been made; provided, however, that the unaudited financial
statements are subject to normal year-end audit adjustments (which are not
expected to be material) and do not contain all footnotes required under
generally accepted accounting principles.

4.27 Listing Compliance. The Company is in compliance with the requirements of
The New York Stock Exchange for continued listing of the Common Stock thereon.
The Company has taken no action designed to, or likely to have the effect of,
terminating the registration of the Common Stock under the Exchange Act or the
listing of the Common Stock on The New York Stock Exchange, nor has the Company
received any notification that the Commission or The New York Stock Exchange is
currently contemplating terminating such registration or listing. The
transactions contemplated by the Agreements will not contravene the rules and
regulations of The New York Stock Exchange. The Company will (i) comply with all
requirements of The New York Stock Exchange with respect to the issuance of the
Securities, and (ii) cause the Securities to be listed on The New York Stock
Exchange and listed on any other exchange on which the Common Stock is listed on
or before (subject to official notice of issuance) the Closing Date.

4.28 Internal Accounting Controls. The Company maintains a system of internal
accounting controls sufficient, except as disclosed in the SEC Documents, to
provide reasonable assurances that (i) transactions are executed in accordance
with management’s general or specific authorization; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company maintains disclosure controls and procedures (as
defined in Rules 13a-15 and 15d-15 under the Exchange Act) that are designed to
ensure that material information relating to the Company is made known to the
Company’s principal executive officer and the Company’s principal financial
officer or persons performing similar functions. Except as set forth in the SEC
Documents, there is and has been no failure on the part of the Company, or to
its knowledge after due inquiry, any of the Company’s directors or officers, in
their capacities as such, to comply with any applicable provisions of the
Sarbanes Oxley Act of 2002 and the rules and regulations promulgated therewith
(the “Sarbanes Oxley Act”). Each of the principal executive officer and the
principal financial officer of the Company (or each former principal executive
officer of the Company and each former principal financial officer of the
Company as applicable) has made all certifications required by Sections 302 and
906 of the Sarbanes-Oxley Act with respect to all reports, schedules, forms,
statements and other documents required to be filed by it with the Commission.
For purposes of the preceding

 

11



--------------------------------------------------------------------------------

sentence, “principal executive officer” and “principal financial officer” shall
have the meanings given to such terms in the Sarbanes-Oxley Act. The Company has
taken all reasonable actions necessary to ensure that it is in compliance with
all provisions of the Sarbanes-Oxley Act that are in effect and with which the
Company is required to comply.

4.29 Foreign Corrupt Practices. Neither the Company nor any Subsidiary has, nor,
to the knowledge of the Company, has any director, officer, agent or employee,
in the course of its actions for, or on behalf of, the Company (i) used any
corporate funds for any unlawful contribution, gift, entertainment or other
unlawful expenses relating to political activity; (ii) made any direct or
indirect unlawful payment to any foreign or domestic government official or
employee from corporate funds; (iii) violated or is in violation of any
provision of the U.S. Foreign Corrupt Practices Act of 1977, as amended; or
(iv) made any unlawful bribe, rebate, payoff, influence payment, kickback or
other unlawful payment to any foreign or domestic government official or
employee.

4.30 Employee Relations. Neither the Company nor any Subsidiary is a party to
any collective bargaining agreement or employs any member of a union (other than
with regards to statutory unions required under foreign laws and regulations).
The Company and each Subsidiary believe that their relations with their
employees are good. No executive officer of the Company (as defined in Rule
501(f) promulgated under the Securities Act) has notified the Company that such
officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. No executive officer of the Company is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement,
non-competition agreement or any other agreement or any restrictive covenant,
and the continued employment of each such executive officer does not subject the
Company or any Subsidiary to any liability with respect to any of the foregoing
matters.

4.31 ERISA. Each material employee benefit plan, within the meaning of
Section 3(3) of the Employee Retirement Income Security Act of 1974, as amended
(“ERISA”), that is maintained, administered or contributed to by the Company or
any of its Affiliates for employees or former employees of the Company and its
Subsidiaries, or to which the Company or any of its Subsidiaries has any
liability thereunder (a “Company Benefit Plan”), has been maintained in material
compliance with its terms and the requirements of any applicable statutes,
orders, rules and regulations, including ERISA and the Internal Revenue Code of
1986, as amended (the “Code”); no action, dispute, claim, suit or proceeding is
pending or, to the knowledge of the Company, threatened with respect to any
Company Benefit Plan (other than claims for benefits in the ordinary course)
that could result in a material liability to the Company; no prohibited
transaction, within the meaning of Section 406 of ERISA or Section 4975 of the
Code, has occurred that could result in a material liability to the Company with
respect to any such plan excluding transactions effected pursuant to a statutory
or administrative exemption; and for each such plan that is subject to the
funding rules of Section 412 of the Code or Section 302 of ERISA, no
“accumulated funding deficiency” as defined in Section 412 of the Code has been
incurred, whether or not waived, and the fair market value of the assets of each
such plan (excluding for these purposes accrued but unpaid contributions)
exceeds the present value of all benefits accrued under such plan determined
using reasonable actuarial assumptions.

 

12



--------------------------------------------------------------------------------

4.32 Environmental Matters. There has been no storage, disposal, generation,
manufacture, transportation, handling or treatment of toxic wastes, hazardous
wastes or hazardous substances by the Company or to its knowledge, any
Subsidiary (or, to the knowledge of the Company, any of their predecessors in
interest) at, upon or from any of the property now or previously owned or leased
by the Company or any Subsidiary in material violation of any applicable law,
ordinance, rule, regulation, order, judgment, decree or permit or that would
require remedial action under any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit; there has been no material spill, discharge,
leak, emission, injection, escape, dumping or release of any kind into such
property or into the environment surrounding such property of any toxic wastes,
medical wastes, solid wastes, hazardous wastes or hazardous substances due to or
caused by the Company or any Subsidiary or with respect to which the Company or
any Subsidiary have knowledge; the terms “hazardous wastes”, “toxic wastes”,
“hazardous substances”, and “medical wastes” shall have the meanings specified
in any applicable local, state, federal and foreign laws or regulations with
respect to environmental protection.

4.33 Integration; Other Issuances of the Securities. The Company has not issued
any shares of Common Stock or other securities or instruments convertible into,
exchangeable for or otherwise entitling the holder thereof to acquire shares of
Common Stock that would be integrated with the sale of the Securities to the
Purchasers for purposes of the Securities Act or of any applicable stockholder
approval provisions, including under the rules and regulations of any exchange
or automated quotation system on which any of the securities of the Company are
listed or designated. Assuming the accuracy of the representations and
warranties of the Purchasers to the Company as set forth in the Agreements, the
offer and sale of the Securities by the Company to the Purchasers pursuant to
the Agreements will be exempt from the registration requirements of the
Securities Act.

4.34 Disclosure. All disclosure provided to the Purchaser, including the Summary
Term Sheet, regarding the Company, its business and the transactions
contemplated hereby, furnished by or on behalf of the Company, were, as of the
date made, true and correct and did not contain any untrue statement of material
fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading.

4.35 No Undisclosed Events, Liabilities, Developments or Circumstances. Except
as described in the Summary Term Sheet and for the transactions contemplated by
the Agreements and the Acquisition Agreement, which will be disclosed in the
Press Release (as defined in Section 7.3(b)) or in a filing under the Exchange
Act made with the SEC before or contemporaneously with the issuance of the Press
Release, or as disclosed in the SEC Documents, no event, liability, development
or circumstance has occurred or exists, or is contemplated to occur, with
respect to the Company or its Subsidiaries or their respective business,
properties, prospects, operations or financial condition, that would be required
to be disclosed by the Company under applicable securities laws on a
registration statement on Form S-1 filed with the Commission relating to an
issuance and sale by the Company of its Common Stock and that has not been
publicly announced.

 

13



--------------------------------------------------------------------------------

5. Representations, Warranties and Covenants of the Purchaser. The Purchaser
represents and warrants to, and covenants with, the Company that:

5.1 Experience. (i) The Purchaser is knowledgeable, sophisticated and
experienced in financial and business matters, in making, and is qualified to
make, decisions with respect to investments in shares representing an investment
decision like that involved in the purchase of the Securities, including
investments in securities issued by the Company and comparable entities, and the
Purchaser has undertaken an independent analysis of the merits and the risks of
an investment in the Securities and has reviewed carefully the SEC Documents and
the Acquisition Agreement, based on the Purchaser’s own financial circumstances;
(ii) the Purchaser has had the opportunity to request, receive, review and
consider all information it deems relevant in making an informed decision to
purchase the Securities and to ask questions of, and receive answers from, the
Company concerning such information; (iii) the Purchaser is acquiring the number
of Securities set forth in Section 2.1 in the ordinary course of its business
and for its own account and with no present intention of distributing any of
such Securities or any arrangement or understanding with any other Persons
regarding the distribution of such Securities (this representation and warranty
not limiting the Purchaser’s right to resell the Registrable Securities pursuant
to the Registration Statement or in compliance with the Securities Act and the
Rules and Regulations, or, other than with respect to any claims arising out of
a breach of this representation and warranty, the Purchaser’s right to
indemnification under Section 7.5); (iv) the Purchaser will not, directly or
indirectly, offer, sell, pledge (other than pledges in connection with bona fide
margin accounts), transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of (other than pledges in
connection with bona fide margin accounts)) any of the Securities, nor will the
Purchaser engage in any short sale that results in a disposition of any of the
Securities by the Purchaser, except in compliance with the Securities Act and
the Rules and Regulations and any applicable state securities laws as currently
interpreted on the date hereof; (v) the Purchaser will comply with the
prospectus delivery requirements of the Securities Act as applicable to it in
connection with resales of the Registrable Securities pursuant to the
Registration Statement or with the applicable requirements of any exemption from
the Securities Act; (vi) the Purchaser has completed or caused to be completed
the Registration Statement Questionnaire attached hereto as part of Appendix I,
for use in preparation of the Registration Statement, and the answers thereto
are true and correct as of the date hereof and will be true and correct as of
the effective date of the Registration Statement, unless the Purchaser notifies
the Company otherwise, and the Purchaser will notify the Company immediately of
any material change (other than sales of Common Stock by Purchaser) in any such
information provided in the Registration Statement Questionnaire until such time
as the Purchaser has sold all of its Registrable Securities or until the Company
is no longer required to keep the Registration Statement effective; (vii) the
Purchaser has, in connection with its decision to purchase the number of
Securities set forth in Section 2.1 above, relied solely upon the SEC Documents,
the Acquisition Agreement and the representations and warranties of the Company
contained herein, and, in making a decision to purchase the Securities, the
Purchaser has not received or relied on any other communication or any
investment advice or recommendation from Company or its representatives;
(viii) the Purchaser has had an opportunity to discuss this investment with
representatives of the Company and ask questions of them but has not relied on
any communication or recommendation from any representative of the Company and
(ix) the Purchaser is an “accredited investor” (an “Accredited Investor”) within
the meaning of Rule 501 under the Securities Act.

 

14



--------------------------------------------------------------------------------

5.2 Reliance on Exemptions. The Purchaser understands that the Securities are
being offered and sold to it in reliance upon specific exemptions from the
registration requirements of the Securities Act, the Rules and Regulations and
state securities laws and that the Company is relying upon the truth and
accuracy of, and the Purchaser’s compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.

5.3 Confidentiality. For the benefit of the Company, the Purchaser previously
agreed to keep confidential all information concerning this private placement.
The Purchaser is prohibited from reproducing or distributing this Agreement or
any other offering materials or other information provided by the Company in
connection with the Purchaser’s consideration of its investment in the Company,
in whole or in part, or divulging or discussing any of their contents, except to
its financial, investment or legal advisors in connection with its proposed
investment in the Securities. Further, the Purchaser understands that the
existence and nature of all conversations and presentations, if any, regarding
the Company and this offering must be kept strictly confidential. The Purchaser
understands that the federal securities laws impose restrictions on trading
based on information regarding this offering. In addition, the Purchaser hereby
acknowledges that unauthorized disclosure of information regarding this offering
may result in a violation of Regulation FD. This obligation will terminate upon
the filing by the Company of the Press Release (as defined below), which shall
include any material, non-public information provided to the Purchaser prior to
the date hereof. In addition to the above, the Purchaser shall maintain in
confidence the receipt and content of any notice of a Suspension (as defined in
Section 5.10 below), but without any duty not to trade in securities of the
Company. The foregoing agreements shall not apply to any information that is or
becomes publicly available through no fault of the Purchaser, or that the
Purchaser is legally required to disclose; provided, however, that if the
Purchaser is requested or ordered to disclose any such information pursuant to
any court or other government order or any other applicable legal procedure, it
shall use its commercially reasonable efforts to provide the Company with prompt
notice of any such request or order in time sufficient to enable the Company to
seek, at the Company’s expense, an appropriate protective order.

5.4 Investment Decision. The Purchaser understands that nothing in the Agreement
or any other materials presented to the Purchaser in connection with the
purchase and sale of the Securities constitutes legal, tax or investment advice.
The Purchaser has consulted such legal, tax and investment advisors as it, in
its sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Securities.

5.5 Risk of Loss. The Purchaser understands that its investment in the
Securities involves a significant degree of risk, including a risk of total loss
of the Purchaser’s investment, and the Purchaser has full cognizance of and
understands all of the risk factors related to the Purchaser’s purchase of the
Securities, including those set forth under the caption “Risk Factors” in the
SEC Documents. The Purchaser understands that the market price of the Common
Stock has been volatile and that no representation is being made as to the
future value of the Securities.

5.6 Legend.

 

15



--------------------------------------------------------------------------------

(a) Securities Legends. The Purchaser understands that the Securities will bear
a restrictive legend in substantially the form set out in Section 5.6(b) until
such time as such securities may be sold pursuant to Rule 144 without the
requirement to be in compliance with Rule 144(c)(1) (or any successor thereto)
promulgated under the Securities Act.

(b) Legend.

“THE SHARES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE SECURITIES
LAWS OF ANY STATE OR OTHER JURISDICTION. THE SHARES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED EXCEPT (1) PURSUANT TO AN EXEMPTION FROM
REGISTRATION UNDER THE SECURITIES ACT OR (2) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT, IN EACH CASE IN ACCORDANCE WITH
ALL APPLICABLE STATE SECURITIES LAWS AND THE SECURITIES LAWS OF OTHER
JURISDICTIONS, AND IN THE CASE OF A TRANSACTION EXEMPT FROM REGISTRATION, UNLESS
THE COMPANY HAS RECEIVED AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO IT
THAT SUCH TRANSACTION DOES NOT REQUIRE REGISTRATION UNDER THE SECURITIES ACT AND
SUCH OTHER APPLICABLE LAWS OR THE COMPANY HAS RECEIVED FROM THE HOLDER
REASONABLE ASSURANCE THAT THE SHARES CAN BE SOLD, ASSIGNED OR TRANSFERRED
PURSUANT TO RULE 144 UNDER THE SECURITIES ACT. NOTWITHSTANDING THE FOREGOING,
THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR
OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES.”

5.7 Legend Removal. The legend set forth in Section 5.6 shall be removed and the
Company shall issue a certificate without such legend to the holder of the
Securities upon which it is stamped or issue such Securities to such holder by
electronic delivery at the applicable balance account at DTC, if, unless
otherwise required by state securities laws, (A) such holder first provides the
Company with an opinion of counsel reasonably satisfactory to the Company, in a
generally acceptable form and pursuant to Section 7.3(d), to the effect that
such sale, assignment or transfer of such Securities may be made without
registration under the applicable requirements of the Securities Act and that
such legend is no longer required, (B) such holder first provides the Company
with reasonable assurance that the Securities can be sold, assigned or
transferred pursuant to Rule 144 without the requirement to be in compliance
with Rule 144(c)(1) (or any successor thereto) promulgated under the Securities
Act, or (C) upon the date that is one year after the Closing Date upon
reasonable assurance that the Purchaser is not an Affiliate of the Company and
has not been within the prior 90 days. The Company shall be responsible for the
fees of its transfer agent and all DTC fees associated with the issuance of such
unlegended shares.

 

16



--------------------------------------------------------------------------------

5.8 Stop Transfer. The certificates representing the Registrable Securities will
be subject to a stop transfer order with the Company’s transfer agent
restricting the transfer of such Registrable Securities. Such stop transfer
order will be lifted promptly after the Registration Statement covering
registered resales of such Registrable Securities has been declared effective
under the Securities Act; provided, however, that such order may be reinstated
upon notice to the Purchaser in circumstances in which the Company is permitted
to suspend the effectiveness of such Registration Statement as permitted herein.

5.9 Residency. The Purchaser’s principal executive offices are in the
jurisdiction set forth immediately below the Purchaser’s name on the signature
pages hereto.

5.10 Public Sale or Distribution. The Purchaser hereby covenants with the
Company not to make any sale of the Registrable Securities under the
Registration Statement without complying with the provisions of this Agreement
and without effectively causing the prospectus delivery requirement under the
Securities Act to be satisfied (whether physically or through compliance with
Rule 172 under the Securities Act or any similar rule). The Purchaser
acknowledges that there may occasionally be times when the Company must suspend
the use of the prospectus (the “Prospectus”) forming part of the Registration
Statement (a “Suspension”) until such time as an amendment to the Registration
Statement has been filed by the Company and declared effective by the
Commission, or until such time as the Company has filed an appropriate report
with the Commission pursuant to the Exchange Act. Without the Company’s prior
written consent, which consent shall not unreasonably be withheld or delayed,
the Purchaser shall not use any written materials to offer the Registrable
Securities for resale other than the Prospectus, including any “free writing
prospectus” as defined in Rule 405 under the Securities Act. The Purchaser
covenants that it will not sell any Registrable Securities pursuant to said
Prospectus during the period commencing at the time when the Company gives the
Purchaser written notice of Suspension of the use of said Prospectus and ending
at the time when the Company gives the Purchaser written notice that the
Purchaser may thereafter effect sales pursuant to said Prospectus. In each such
notice, the Company shall not disclose the content of any material, non-public
information to the Purchaser. The Purchaser shall maintain in confidence the
receipt of any notice of Suspension. Notwithstanding the foregoing, the Company
agrees that no Suspension shall be for a period in excess of fifteen
(15) consecutive days, and during any three hundred sixty-five (365) day period,
the aggregate of all of the Suspensions shall not exceed an aggregate of thirty
(30) days, and the first day of any Suspension shall be at least five
(5) trading days after the last day of any prior Suspension (each, an “Allowable
Suspension Period”).

5.11 Organization; Validity; Enforcements. The Purchaser further represents and
warrants to, and covenants with, the Company that (i) the Purchaser has full
right, power, authority and capacity to enter into this Agreement and to
consummate the transactions contemplated hereby and has taken all necessary
action to authorize the execution, delivery and performance of this Agreement,
(ii) the making and performance of this Agreement by the Purchaser and the
consummation of the transactions herein contemplated will not violate any
provision of the organizational documents of the Purchaser or conflict with,
result in the breach or violation of, or constitute, either by itself or upon
notice or the passage of time or both, a default under any material agreement,
mortgage, deed of trust, lease, franchise, license, indenture, permit or other
instrument to which the Purchaser is a party or, any statute or any

 

17



--------------------------------------------------------------------------------

authorization, judgment, decree, order, rule or regulation of any court or any
regulatory body, administrative agency or other governmental agency or body
applicable to the Purchaser, other than such conflicts, breaches, defaults or
violations which would not have a material adverse effect on the ability of the
Purchaser to perform its obligations hereunder, (iii) no consent, approval,
authorization or other order of any court, regulatory body, administrative
agency or other governmental agency or body is required on the part of the
Purchaser for the execution and delivery of this Agreement or the consummation
of the transactions contemplated by this Agreement, (iv) upon the execution and
delivery of this Agreement, this Agreement shall constitute a legal, valid and
binding obligation of the Purchaser, enforceable in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws or judicial
decisions of general application relating to or affecting the enforcement of
creditors’ rights generally and the application of equitable principles relating
to the availability of remedies, and except as rights to indemnity or
contribution, including the indemnification provisions set forth in Section 7.5
of this Agreement, may be limited by federal or state securities laws or the
public policy underlying such laws and (v) there is not in effect any order
enjoining or restraining the Purchaser from entering into or engaging in any of
the transactions contemplated by this Agreement.

5.12 Common Stock Holdings. Either (i) prior to purchases of Securities made by
the Purchaser pursuant to this Agreement, the Purchaser and its Affiliates
beneficially own, directly or indirectly, less than five percent of the
Company’s outstanding shares of Common Stock, or, (ii) if prior to purchases of
Securities made by the Purchaser pursuant to this Agreement, the Purchaser and
its Affiliates beneficially own, directly or indirectly, five percent or more of
the Company’s outstanding shares of Common Stock, the Purchaser and its
Affiliates are not purchasing more than an aggregate of 540,000 shares of Common
Stock pursuant to the Agreements.

5.13 Short Sales. Since the time the Purchaser was first contacted about the
offering of the Securities and the transactions contemplated hereby, the
Purchaser has not taken, and prior to the public announcement of the transaction
the Purchaser shall not take, any action that has caused or will cause the
Purchaser to have, directly or indirectly, sold or agreed to sell any shares of
Common Stock, effected any short sale, whether or not against the box,
established any “put equivalent position” (as defined in Rule 16a-1(h) under the
Exchange Act) with respect to the Common Stock, granted any other right
(including any put or call option) with respect to the Common Stock or with
respect to any security that includes, relates to or derived any significant
part of its value from the Common Stock.

6. Survival of Agreements, Representations and Warranties. Notwithstanding any
investigation made by any party to this Agreement, all representations,
warranties, covenants and agreements made by the Company and the Purchaser
herein and in the certificates for the Securities delivered pursuant hereto
shall survive the execution of this Agreement, the delivery to the Purchaser of
the Securities being purchased and the payment therefor.

7. Registration of Resales; Compliance with the Securities Act.

7.1 Registration Statement. The Company shall:

 

18



--------------------------------------------------------------------------------

(a) as soon as reasonably practicable, but in no event later than August 5, 2016
(the “Filing Deadline”), prepare and file with the Commission the Registration
Statement on Form S-3 (the “Registration Statement”) relating to the resale of
the Securities by the Purchaser and the Other Purchasers from time to time on
The New York Stock Exchange, or the facilities of any national securities
exchange on which the Common Stock is then traded or in privately-negotiated
transactions;

(b) use its reasonable best efforts, subject to receipt of necessary information
from the Purchasers, to cause the Commission to declare the Registration
Statement effective by the earlier of (i) 5 business days after the Commission
has advised the Company that the Registration Statement has not been selected
for review by the Commission, or (ii) 5 business days after the Commission has
advised the Company the Commission has no more comments with respect to the
Registration Statement or (iii) November 4, 2016 (each of (i), (ii) and (iii),
the “Registration Statement Effectiveness Deadline”);

(c) by 9:30 a.m., New York City time, on the second business day following the
date the Registration Statement is declared effective by the Commission, file
with the Commission in accordance with Rule 424 under the Securities Act the
final prospectus to be used in connection with sales pursuant to such
Registration Statement;

(d) promptly prepare and file with the Commission such amendments and
supplements to the Registration Statement and the prospectus used in connection
therewith as may be necessary to keep the Registration Statement effective until
the earlier of (i) the date as of which the Investors may sell all of the
Registrable Securities covered by such Registration Statement without
restriction pursuant to Rule 144 and without the requirement to be in compliance
with Rule 144(c)(1) (or any successor thereto) promulgated under the Securities
Act or (ii) the date on which the Investors shall have sold all of the
Registrable Securities covered by the Registration Statement. For the purpose of
this Agreement, “Investor” means a Purchaser or any transferee or assignee
thereof to whom a Purchaser assigns its rights as a holder of Securities under
this Agreement and who agrees to become bound by the provisions of this
Agreement and any transferee or assignee thereof to whom a transferee or
assignee assigns its rights as a holder of Securities under this Agreement and
who agrees to become bound by the provisions of this Agreement;

(e) furnish to the Purchaser with respect to the Registrable Securities, the
resale of which is registered under the Registration Statement (and to each
underwriter, if any, of such Securities), such number of copies of prospectuses
and such other documents as the Purchaser may reasonably request, in order to
facilitate the public sale or other disposition of all or any of the Registrable
Securities by the Purchaser; and

(f) file documents required of the Company for normal Blue Sky clearance in
states specified in writing by the Purchaser; provided, however, that the
Company shall not be required to qualify to do business or consent to service of
process in any jurisdiction in which it is not now so qualified or has not so
consented.

 

19



--------------------------------------------------------------------------------

7.2 Changes Relating to Registration Statement. The Company may waive or amend
the provisions of Section 7.1 with the written consent of the Company and
holders that, together, hold at least equal 67% of the Registrable Securities.

7.3 Further Covenants. The Company shall also:

(a) file a Form D with the Commission with respect to the Securities as required
under Regulation D promulgated under the Securities Act;

(b) issue a press release describing the transactions contemplated by this
Agreement and the Acquisition Agreement (the “Press Release”) on or before 9:00
a.m., New York City time, on the first business day following the date hereof;

(c) the Company shall not, and shall cause each of its Subsidiaries and each of
their respective officers, directors, employees and agents not to, provide any
Purchaser with any material, non-public information regarding the Company or any
of its Subsidiaries from and after the issuance of the Press Release without the
express written consent of such Purchaser;

(d) in order to enable the Purchasers to sell the Registrable Securities under
Rule 144 under the Securities Act, for a period of one year from Closing, use
its reasonable best efforts to comply with the requirements of Rule 144,
including use its reasonable best efforts to comply with the requirements of
Rule 144(c) with respect to public information about the Company and to timely
file all reports required to be filed by the Company under the Exchange Act, and
shall use its reasonable efforts to cause the Company’s counsel, at the
Company’s expense, to provide any legal opinions required for any transfers
pursuant to Rule 144;

(e) bear all expenses in connection with the procedures set out in Section 7.1
and Section 7.3(a) through Section 7.3(d) and the registration of the
Registrable Securities pursuant to the Registration Statement, other than fees
and expenses, if any, of counsel or other advisers to the Purchaser or the Other
Purchasers or underwriting discounts, brokerage fees and commissions incurred by
the Purchaser or the Other Purchasers, if any, in connection with the offering
of the Registrable Securities pursuant to the Registration Statement;

(f) permit the Purchaser and its legal counsel, upon timely written request, to
review and comment upon (i) an initial draft of a Registration Statement at
least two (2) business days prior to its filing with the Commission and (ii) any
numbered pre-effective amendment to the Registration Statement (for purposes of
clarification, excluding any Annual Report on Form 10-K, Quarterly Report on
Form 10-Q, Current Report on Form 8-K or other public filing incorporated by
reference into such Registration Statement) at least one (1) business day prior
to its filing with the Commission. The Company shall furnish to the Purchaser or
its legal counsel, without charge, upon timely written request, copies of any
correspondence from the Commission to the Company or its representatives
relating to the Registration Statement.

 

20



--------------------------------------------------------------------------------

The Company understands that the Purchaser disclaims being an underwriter, and
neither the Company nor any Subsidiary or Affiliate thereof shall identify the
Purchaser as an underwriter in any public disclosure or filing with the
Commission or any stock exchange or market without the prior written consent of
Purchaser. The forms of the questionnaires related to the Registration Statement
to be completed by the Purchaser are attached hereto as Appendix I.

For purposes of Section 7.1, Section 7.3 Section 7.5(e), and Section 19, the
definition of “Registrable Securities” shall include any capital stock of the
Company issued or issuable with respect to the Registrable Securities as a
result of any stock split, stock dividend, recapitalization, exchange or similar
event or otherwise.

7.4 Transfer of Securities. The Purchaser agrees that it will not effect any
disposition of the Securities or its right to purchase the Securities that would
constitute a sale within the meaning of the Securities Act or pursuant to any
applicable state securities laws, except pursuant to the Registration Statement
referred to in Section 7.1, in accordance with Rule 144 under the Securities Act
or as otherwise permitted by law, and that it will promptly notify the Company
of any changes in the information set forth in the Registration Statement
regarding the Purchaser or its plan of distribution.

7.5 Indemnification.

(a) Definitions. For the purpose of this Section 7.5:

(i) the term “Purchaser Indemnified Persons” shall mean each Investor, director,
officer, member, partner, employee, agent and representative of the Investor and
each Person, if any, who controls any Investor within the meaning of the
Securities Act or the Exchange Act; and

(ii) the term “Registration Statement” shall include any preliminary prospectus,
final prospectus, free writing prospectus, exhibit, supplement or amendment
included in or relating to, and any document incorporated by reference in, the
Registration Statement referred to in Section 7.1.

(b) By the Company. The Company agrees to indemnify and hold harmless the
Purchaser Indemnified Persons, against any losses, claims, damages, liabilities
or expenses, joint or several, to which the Purchaser Indemnified Persons may
become subject, under the Securities Act, the Exchange Act or any other federal
or state statutory law or regulation, or at common law or otherwise (including
in settlement of any litigation, if such settlement is effected with the written
consent of the Company), insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon (i) any untrue statement or alleged untrue statement of any
material fact contained in the Registration Statement, including the Prospectus,
financial statements and schedules, and all other documents filed as a part
thereof, as amended at the times of effectiveness of the Registration Statement,
including any information deemed to be a part thereof as of the time of

 

21



--------------------------------------------------------------------------------

effectiveness pursuant to paragraph (b) of Rule 430A, or pursuant to Rules 430B,
430C or 434, of the 1933 Act Rules and Regulations, or the Prospectus, in the
form first filed with the Commission pursuant to Rule 424(b) of the 1933 Act
Rules and Regulations, or filed as parts of the Registration Statement at the
time of effectiveness if no Rule 424(b) filing is required or any amendment or
supplement thereto, or that arise out of or are based upon the omission or
alleged omission to state in any of them a material fact required to be stated
therein or necessary to make the statements in the Registration Statement or any
amendment or supplement thereto not misleading or in the Prospectus or any
amendment or supplement thereto not misleading in light of the circumstances
under which they were made; provided, however, that the Company will not be
liable for amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without the consent of the Company,
which consent shall not be unreasonably withheld or delayed, and the Company
will not be liable in any such case to the extent that any such loss, claim,
damage, liability or expense arises out of or is based upon (A) an untrue
statement or alleged untrue statement or omission or alleged omission made in
the Registration Statement, the Prospectus or any amendment or supplement
thereto in reliance upon and in conformity with written information furnished to
the Company by or on behalf of the Purchaser expressly for use therein, (B) the
failure of the Purchaser to comply with the covenants and agreements contained
herein or (C) the inaccuracy of any representation or warranty made by the
Purchaser herein; (ii) any misrepresentation or breach of any representation or
warranty made by the Company in the Agreement or any other certificate,
instrument or document contemplated hereby or thereby; (iii) any breach of any
covenant, agreement or obligation of the Company contained in the Agreement or
any other certificate, instrument or document contemplated hereby or thereby; or
(iv) any cause of action, suit or claim brought or made against such Purchaser
Indemnified Person by a third party (including for these purposes a derivative
action brought on behalf of the Company) and arising out of or resulting
(A) from the execution, delivery, performance or enforcement of the Agreement or
any other certificate, instrument or document contemplated hereby or thereby,
(B) from any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Securities or
(C) solely from the status of such Purchaser or holder of the Securities as an
investor in the Company, and the Company will promptly reimburse the Purchaser
Indemnified Persons for reasonable legal and other expenses as such expenses are
reasonably incurred by the Purchaser Indemnified Persons in connection with
investigating, defending or preparing to defend, settling, compromising or
paying any such loss, claim, damage, liability, expense or action.

(c) By the Purchaser and Other Purchasers. The Purchaser and Other Purchasers
will severally, but not jointly, indemnify and hold harmless the Company, each
of its directors, each of its officers who signed the Registration Statement and
each person, if any, who controls the Company within the meaning of Section 15
of the Securities Act or Section 20 of the Exchange Act (a “Control Person”),
against any losses, claims, damages, liabilities or expenses to which the
Company, each of its directors, each of its officers who signed the Registration
Statement or Control Person may become subject, under the Securities Act, the
Exchange Act, or any other federal or state statutory law or regulation, or at
common law or otherwise (including in settlement of any litigation, but only if
such settlement is effected with the written consent of the

 

22



--------------------------------------------------------------------------------

Purchaser) insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based upon
(i) any untrue or alleged untrue statement of any material fact contained in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
or that arise out of or are based upon the omission or alleged omission to state
therein a material fact required to be stated therein or necessary to make the
statements in the Registration Statement or any amendment or supplement thereto
not misleading or in the Prospectus or any amendment or supplement thereto not
misleading in the light of the circumstances under which they were made, in each
case to the extent, but only to the extent, that such untrue statement or
alleged untrue statement or omission or alleged omission was made in the
Registration Statement, the Prospectus, or any amendment or supplement thereto,
in reliance upon and in conformity with written information furnished to the
Company by or on behalf of the Purchaser expressly for use therein; (ii) any
misrepresentation or breach of any representation or warranty made by the
Purchaser in the Agreement or any other certificate, instrument or document
contemplated hereby; and (iii) any breach of any covenant, agreement or
obligation of the Purchaser contained in the Agreement or any other certificate,
instrument or document contemplated hereby; and will reimburse the Company, each
of its directors, each of its officers who signed the Registration Statement and
each such Control Person for any legal and other expense reasonably incurred by
the Company, each of its directors, each of its officers who signed the
Registration Statement or Control Person, as the case may be, in connection with
investigating, defending, settling, compromising or paying any such loss, claim,
damage, liability, expense or action; provided, however, that the Purchaser’s
aggregate liability under this Section 7.5 shall not exceed the amount of
aggregate net proceeds received by the Purchaser on the sale of the Registrable
Securities pursuant to the Registration Statement and the Securities through
such other means as is effected.

(d) Procedures. Promptly after receipt by an indemnified party under this
Section 7.5 of notice of the threat or commencement of any action, such
indemnified party will, if a claim in respect thereof is to be made against an
indemnifying party under this Section 7.5, promptly notify the indemnifying
party in writing thereof, but the omission to notify the indemnifying party will
not relieve it from any liability that it may have to any indemnified party for
contribution or otherwise under the indemnity agreement contained in this
Section 7.5 to the extent it is not prejudiced as a result of such failure. In
case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party, and the
indemnified party shall have reasonably concluded, based on an opinion of
counsel reasonably satisfactory to the indemnifying party, that there may be a
conflict of interest between the positions of the indemnifying party and the
indemnified party in conducting the defense of any such action or that there may
be legal defenses available to it and/or other indemnified parties that are
different from or additional to those available to the indemnifying party, the
indemnified party or parties shall have the right to select separate counsel to
assume such legal defenses and to otherwise participate

 

23



--------------------------------------------------------------------------------

in the defense of such action on behalf of such indemnified party or parties.
Upon receipt of notice from the indemnifying party to such indemnified party of
its election to assume the defense of such action and approval by the
indemnified party of counsel, the indemnifying party will not be liable to such
indemnified party under this Section 7.5 for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof unless (i) the indemnified party shall have employed such counsel in
connection with the assumption of legal defenses in accordance with the proviso
to the preceding sentence (it being understood, however, that the indemnifying
party shall not be liable for the expenses of more than one separate counsel,
reasonably satisfactory to such indemnifying party, representing all of the
indemnified parties who are parties to such action) or (ii)) the indemnifying
party shall not have employed counsel reasonably satisfactory to the indemnified
party to represent the indemnified party within a reasonable time after notice
of commencement of action, in each of which cases the reasonable fees and
expenses of counsel shall be at the expense of the indemnifying party. In no
event shall any indemnifying party be liable in respect of any amounts paid in
settlement of any action unless the indemnifying party shall have approved in
writing the terms of such settlement; provided, however, that such consent shall
not be unreasonably withheld or delayed. No indemnifying party shall, without
the prior written consent of the indemnified party, effect any settlement of any
pending or threatened proceeding in respect of which any indemnified party is or
could have been a party and indemnification could have been sought hereunder by
such indemnified party from all liability on claims that are the subject matter
of such proceeding.

(e) Contribution.

(i) If the indemnification provided for in this Section 7.5 is required by its
terms, but is, for any reason, held to be unavailable to or otherwise
insufficient to hold harmless an indemnified party under Section 7.5(b),
Section 7.5(c) or Section 7.5(d) in respect to any losses, claims, damages,
liabilities or expenses referred to herein, then each applicable indemnifying
party shall contribute to the amount paid or payable by such indemnified party
as a result of any losses, claims, damages, liabilities or expenses referred to
herein (A) in such proportion as is appropriate to reflect the relative benefits
received by the Company and the Purchaser from the private placement of the
Securities hereunder or (B) if the allocation provided by clause (A) above is
not permitted by applicable law, in such proportion as is appropriate to reflect
not only the relative benefits referred to in clause (A) above, but also the
relative fault of the Company and the Purchaser in connection with the
statements or omissions or inaccuracies in the representations and warranties in
any of this Agreement and the Registration Statement, as the case may be, that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations.

(ii) The relative benefits received by the Company on the one hand and the
Purchaser on the other shall be deemed to be in the same proportion as the
amount paid by the Purchaser to the Company for the Securities (but only with
respect to the Securities that were sold by the Purchaser) (the “Purchaser

 

24



--------------------------------------------------------------------------------

Payments”) bears to the difference (the “Difference”) between the Purchaser
Payments and the amount received by the Purchaser from such sales. The relative
fault of the Company on the one hand and the Purchaser on the other shall be
determined by reference to, among other things, whether the untrue or alleged
statement of a material fact or the omission or alleged omission to state a
material fact or the inaccurate or the alleged inaccurate representation and/or
warranty relates to information supplied by the Company or by the Purchaser and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statement or omission.

(iii) The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 7.5(d), any legal or other fees
or expenses reasonably incurred by such party in connection with investigating
or defending any action or claim. The provisions set forth in Section 7.5(d)
with respect to the notice of the threat or commencement of any threat or action
shall apply if a claim for contribution is to be made under this Section 7.5(e);
provided, however, that no additional notice shall be required with respect to
any threat or action for which notice has been given under Section 7.5(d) for
purposes of indemnification.

(iv) The Company and the Purchaser agree that it would not be just and equitable
if contribution pursuant to this Section 7.5(e) were determined solely by pro
rata allocation (if the Purchaser were treated as one entity for such purpose)
or by any other method of allocation that does not take account of the equitable
considerations referred to in this Section 7.5(e). Notwithstanding the
provisions of this Section 7.5(e), the Purchaser shall not be required to
contribute any amount in excess of the amount by which the Difference exceeds
the amount of any damages that the Purchaser has otherwise been required to pay
by reason of such untrue or alleged untrue statement or omission or alleged
omission. Notwithstanding the provisions of this Section 7.5(e), the Purchaser
shall not be required to contribute any amount in excess of the amount of net
proceeds received by such Purchaser from the sale of the Registrable Securities,
less any other payments made by such Purchaser pursuant to this Section 7.5.

(v) No Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not guilty of such fraudulent misrepresentation. The Purchasers’
obligations to contribute pursuant to this Section 7.5(e) are several and not
joint.

7.6 Information Available. The Company, upon the reasonable request of the
Purchaser, shall make available for inspection by each Purchaser, any
underwriter participating in any disposition pursuant to the Registration
Statement and any attorney, accountant or other agent retained by the Purchaser
or any such underwriter, all financial and other records, pertinent corporate
documents and properties of the Company, and cause the Company’s officers,
employees and independent accountants to supply all information reasonably
requested by the

 

25



--------------------------------------------------------------------------------

Purchaser or any such underwriter, attorney, accountant or agent in connection
with the Registration Statement, and all such information provided by the
Company pursuant to this Section 7.6 shall be subject to the confidentiality
obligations imposed by Section 5.3.

7.7 Delay in Filing or Effectiveness of Registration Statement. If (a) the
Registration Statement is (A) not filed with the Commission on or before the
either the Filing Deadline (a “Filing Failure”), or (B) is not declared
effective by the Commission on or before the Registration Statement
Effectiveness Deadline (an “Effectiveness Failure”) or (b) on any day after the
Effective Date sales of all of the Securities required to be included on such
Registration Statement cannot be made (other than during an Allowable Suspension
Period (as defined in Section 5.10)) pursuant to such Registration Statement or
otherwise (including as a result of a failure to keep such Registration
Statement effective or to disclose such information as is necessary for sales to
be made pursuant to such Registration Statement) (a “Maintenance Failure”) then,
as relief for the damages to any Investor by reason of any such delay in or
reduction of its ability to sell such Securities, the Company shall pay to each
Investor relating to such Registration Statement an amount in cash equal to
$0.08 per share of Common Stock the resale of which is covered by the
Registration Statement on each of the following dates: (i) on every thirtieth
day (pro rated for periods totaling less than thirty (30) days) after a Filing
Failure until the date such Filing Failure is cured; (ii) on every thirtieth day
(pro rated for periods totaling less than thirty (30) days) after an
Effectiveness Failure until the date such Effectiveness Failure is cured; and
(iii) on every thirtieth day (pro rated for periods totaling less than thirty
(30) days) after a Maintenance Failure until the date such Maintenance Failure
is cured. The payments to which an Investor shall be entitled to pursuant to
this Section 7.7 are referred to herein “Registration Delay
Payments.” Registration Delay Payments shall be paid on the earlier of (x) the
last day of the calendar month during which such Registration Delay Payments are
incurred and (y) the third business day after the event or failure giving rise
to the Registration Delay Payments is cured. In the event the Company fails to
make Registration Delay Payments in a timely manner, such Registration Delay
Payments shall bear interest at the rate of 1.5% per month (prorated for partial
months) until paid in full. The parties agree that the maximum aggregate
Registration Delay Payments payable to an Investor under this Agreement shall be
$0.96 per share of Common Stock the resale of which is covered by the
Registration Statement. In addition, and notwithstanding anything to the
contrary contained herein, if the Company has received a comment by the
Commission requiring an Investor to be named as an underwriter in the
Registration Statement that, notwithstanding the reasonable best efforts of the
Company, is not withdrawn by the Commission and such Investor elects in writing
not to be named as a selling stockholder in the Registration Statement, the
Investor shall not be entitled to any Registration Delay Payments.

7.8 Questionnaires. The Purchaser agrees to furnish to the Company completed
questionnaires in the form attached hereto as Appendix I at the Closing for use
in preparation of the Registration Statement contemplated in Section 7.1. The
Company shall not be required to include the Registrable Securities of the
Purchaser in the Registration Statement and shall not be required to pay any
cash payment to such Purchaser pursuant to Section 7.7, so long as the Purchaser
fails to furnish fully completed questionnaires at the Closing or does not
respond to subsequent written requests for information by the Company within two
business days of such requests; provided, however, that the Company shall be
required to provide no more than two (2) such subsequent written requests for
information.

 

26



--------------------------------------------------------------------------------

8. No Brokers or Finders. Each of the parties hereto represents that, on the
basis of any actions and agreements by it, there are no brokers or finders
entitled to compensation from the other party hereto in connection with the sale
of the Securities to the Purchaser.

9. Independent Nature of Purchasers’ Obligations and Rights. The obligations of
the Purchaser under this Agreement are several and not joint with the
obligations of any Other Purchaser, and no Purchaser shall be responsible in any
way for the performance of the obligations of any Other Purchaser under the
Agreements. The decision of each Purchaser to purchase the Securities pursuant
to the Agreements has been made by such Purchaser independently of any other
Purchaser. Nothing contained in the Agreements, and no action taken by any
Purchaser pursuant thereto, shall be deemed to constitute the Purchasers as a
partnership, an association, a joint venture or any other kind of entity, or
create a presumption that the Purchasers are in any way acting in concert or as
a group with respect to such obligations or the transactions contemplated by the
Agreements. Each Purchaser acknowledges that no other Purchaser has acted as
agent for such Purchaser in connection with making its investment hereunder and
that no Purchaser will be acting as agent of such Purchaser in connection with
monitoring its investment in the Securities or enforcing its rights under this
Agreement. Each Purchaser shall be entitled to independently protect and enforce
its rights, including the rights arising out of this Agreement, and it shall not
be necessary for any other Purchaser to be joined as an additional party in any
proceeding for such purpose.

10. Notices. All notices, requests, consents and other communications hereunder
shall be in writing, shall be mailed by first-class registered or certified
airmail, e-mail, confirmed facsimile or nationally recognized overnight express
courier postage prepaid, and shall be deemed given when so mailed and shall be
delivered as addressed as follows:

if to the Company, to:

Flotek Industries, Inc.

10603 W. Sam Houston Parkway N., Suite 300,

Houston, Texas 77064

Attention: President

Facsimile: (281) 605-5554

with a copy to:

Andrews Kurth LLP

600 Travis, Suite 4200

Houston, Texas 77002

Attention: W. Mark Young

Facsimile: (713) 238-4200

E-mail: markyoung@akllp.com

or to such other person at such other place as the Company shall designate to
the Purchaser in writing; and

 

27



--------------------------------------------------------------------------------

if to the Purchaser, at its address as set forth at the end of this Agreement,
or at such other address or addresses as may have been furnished to the Company
in writing.

11. Changes. This Agreement may not be modified or amended except pursuant to an
instrument in writing signed by the Company and the Purchaser. Any amendment or
waiver effected in accordance with this Section 11 shall be binding upon each
holder of any securities purchased under this Agreement at the time outstanding,
each future holder of all such securities, and the Company.

12. Construction. In this Agreement, unless a clear contrary intention appears,
(a) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular section or
other subdivision, (b) reference to any section means such section hereof,
(c) the word “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term and (d) where any provision of this Agreement refers to action to be taken
by either party, or that such party is prohibited from taking an action, such
provision shall be applicable whether such action is taken directly or
indirectly by such party.

13. Headings. The headings of the various sections of this Agreement have been
inserted for convenience of reference only and shall not be deemed to be part of
this Agreement.

14. Severability. In case any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein shall not in any way
be affected or impaired thereby.

15. Governing Law; Venue. This Agreement is to be construed in accordance with
and governed by the federal law of the United States of America and the internal
laws of the State of New York without giving effect to any choice of law rule
that would cause the application of the laws of any jurisdiction other than the
internal laws of the State of New York to the rights and duties of the parties.

16. Counterparts. This Agreement may be executed in counterparts, each of which
shall constitute an original, but all of which, when taken together, shall
constitute but one instrument, and shall become effective when one or more
counterparts have been signed by each party hereto and delivered to the other
parties. Facsimile signatures shall be deemed original signatures.

17. Entire Agreement. This Agreement and the instruments referenced herein
contain the entire understanding of the parties with respect to the matters
covered herein and therein and, except as specifically set forth herein or
therein, neither the Company nor the Purchaser makes any representation,
warranty, covenant or undertaking with respect to such matters. Each party
expressly represents and warrants that it is not relying on any oral or written
representations, warranties, covenants or agreements outside of this Agreement.

18. Fees and Expenses. Except as set forth herein, each of the Company and the
Purchaser shall pay its respective fees and expenses related to the transactions
contemplated by this Agreement.

 

28



--------------------------------------------------------------------------------

19. Parties. This Agreement is made solely for the benefit of and is binding
upon the Purchaser and the Company and to the extent provided in Section 7.5,
any Person controlling the Company or the Purchaser, the officers and directors
of the Company, and their respective executors, administrators, successors and
assigns, and, subject to the provisions of Section 7.5, no other Person shall
acquire or have any right under or by virtue of this Agreement. The term
“successor and assigns” shall not include any subsequent purchaser, as such
purchaser, of the Securities sold to the Purchaser pursuant to this Agreement or
the Registrable Securities; provided, however, it shall include purchasers of
Securities sold to the Purchaser pursuant to this Agreement or the Registrable
Securities if (i) the Investor agrees in writing with the transferee or assignee
to assign such rights, and a copy of such agreement is furnished to the Company
within a reasonable time after such assignment; (ii) the Company is, within a
reasonable time after such transfer or assignment, furnished with a duly
executed Stock Certificate Questionnaire from such transferee or assignee and
written notice of (a) the name and address of such transferee or assignee, and
(b) the securities with respect to which such rights are being transferred or
assigned; (iii) immediately following such transfer or assignment, the further
disposition of such securities by the transferee or assignee is restricted under
the Securities Act and applicable state securities laws; (iv) at or before the
time the Company receives the written notice contemplated by clause (ii) of this
sentence, the transferee or assignee agrees in writing with the Company to be
bound by all of the obligations of Investor under this Agreement; (v) such
transfer shall have been made in accordance with the applicable requirements of
this Agreement; and (vi) such transfer shall have been conducted in accordance
with all applicable federal and state securities laws.

20. Further Assurances. Each party agrees to cooperate fully with the other
parties and to execute such further instruments, documents and agreements and to
give such further written assurance as may be reasonably requested by any other
party to evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intents and purposes of this Agreement.

[Remainder of Page Left Intentionally Blank]

 

29



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized representatives as of the day and year first above
written.

 

FLOTEK INDUSTRIES, INC. By:  

 

  Name:   Title:

Print or Type:

 

     Signature by:      Individual Purchaser or Individual

 

     representing Purchaser: Name of Purchaser      (Individual or Institution)
    

 

 

     Address:  

 

Jurisdiction of Purchaser’s Executive

Offices

      

 

 

       Name of Individual representing Purchaser        (if an Institution)     
Telephone:  

 

 

       Title of Individual representing Purchaser      Facsimile:  

 

(if an Institution)     

 

E-mail:

 

 

 

      

Number of Shares of Common Stock to Be

Purchased

      

 

Signature Page



--------------------------------------------------------------------------------

EXHIBIT A

July 27, 2016

To each of the Purchasers signatory to the

Subscription Agreements referenced herein

 

Re: Flotek Industries, Inc. Private Placement of Common Stock

Ladies and Gentlemen:

We have acted as special counsel to Flotek Industries, Inc., a Delaware
corporation (the “Issuer”), in connection with the Subscription Agreements dated
July 26, 2016 (the “Subscription Agreements”) among (i) the Issuer and (ii) the
several purchasers that are signatories thereto (the “Purchasers”), relating to
the sale by the Issuer to the Purchasers of an aggregate of [•] shares (the
“Securities”) of common stock, par value $0.0001 per share (the “Common Stock”).

Pursuant to the Subscription Agreements, the Issuer has agreed to file with the
Securities and Exchange Commission (the “SEC”), a registration statement under
the Securities Act of 1933, as amended (the “Securities Act”), with respect to
offers and sales by the Purchasers or their permitted assigns of the Securities.

We are furnishing this opinion letter to you pursuant to Section 3.4(b) of the
Subscription Agreements.

In rendering the opinions set forth herein, we have examined and relied on
originals or copies, certified or otherwise identified to our satisfaction, of
the following:

(a) the SEC Documents (as defined below);

(b) a specimen certificate representing the Common Stock;

(c) the Subscription Agreements;

(d) the Amended and Restated Certificate of Incorporation of the Issuer,
certified by the Secretary of State of the State of Delaware as in effect on
July 26, 2016, and certified by the Secretary of the Issuer as in effect on the
date of the adoption of the resolutions specified in paragraph (f) below, the
date of the Subscription Agreements and the date hereof (the “Issuer Certificate
of Incorporation”);



--------------------------------------------------------------------------------

To each of the Purchasers signatory to the

Subscription Agreement referenced herein

July 27, 2016

Page 2

 

(e) the Bylaws of the Issuer, certified by the Secretary of the Issuer as in
effect on the date of the adoption of the resolutions specified in paragraph
(f) below, the date of the Subscription Agreements and the date hereof (the
“Issuer Bylaws”);

(f) resolutions of the Board of Directors of the Issuer dated July 26, 2016,
certified by the Secretary of the Issuer;

(g) a certificate from the Secretary of State of the State of Delaware dated
July 27, 2016 as to the good standing and legal existence under the laws of the
State of Delaware of the Issuer;

(h) a certificate dated the date hereof (the “Opinion Support Certificate”),
executed by the Chief Executive Officer and by the Chief Financial Officer of
the Issuer, a copy of which is attached hereto as Exhibit A; and

We have also examined originals or copies, certified or otherwise identified to
our satisfaction, of such records of the Issuer and such agreements,
certificates of public officials, certificates of officers or other
representatives of the Issuer and others, and such other documents, certificates
and records, as we have deemed necessary or appropriate as a basis for the
opinions set forth herein. In our examination, we have assumed the legal
capacity of all natural persons, the genuineness of all signatures, the
authenticity of all documents submitted to us as originals, and the conformity
to authentic original documents of all documents submitted to us as certified or
photostatic copies. As to any facts material to the opinions and statements
expressed herein that we did not independently establish or verify, we have
relied, to the extent we deem appropriate, upon (i) oral or written statements
and representations of officers and other representatives of the Issuer
(including without limitation the facts certified in the Opinion Support
Certificate), (ii) statements and certifications of public officials and others
and (iii) upon representations made by the Issuer and representations made by
the Purchasers in the Subscription Agreements.

As used herein the following terms have the respective meanings set forth below:

“Person” means a natural person or a legal entity organized under the laws of
any jurisdiction.

“SEC Documents” means collectively, the Issuer’s Annual Report on Form 10-K for
the fiscal year ended December 31, 2015, the Issuer’s Definitive Proxy Statement
for the Annual Meeting of Stockholders held on April 22, 2016, the Issuer’s
Quarterly Reports on Form 10-Q for the quarters ended March 31, 2016 and
June 30, 2016, the Issuer’s Current Reports on Form 8-K filed on January 7,
2016, January 28, 2016, April 25, 2016 and May 3, 2016, and the Issuer’s
Registration Statement on Form 8-A filed on December 26, 2007.

Based upon the foregoing and subject to the limitations, qualifications,
exceptions and assumptions set forth herein, we are of the opinion that:



--------------------------------------------------------------------------------

To each of the Purchasers signatory to the

Subscription Agreement referenced herein

July 27, 2016

Page 3

 

1. The Issuer is validly existing as a corporation and in good standing under
the laws of the State of Delaware.

2. The Issuer has the corporate power and corporate authority under the laws of
the State of Delaware to (i) execute and deliver, and incur and perform all of
its obligations under the Subscription Agreements; (ii) carry on its business
and own its properties as described in the SEC Documents and (iii) issue the
Securities.

3. As of July 26, 2016, the authorized capital stock of the Issuer consists of
(i) 80,000,000 shares of Common Stock and (iii) 100,000 shares of Preferred
Shares, par value $0.0001 per share.

4. The Securities, upon sale and issuance in accordance with the terms of the
Subscription Agreements (including, without limitation, when delivered against
the payment by the Purchasers of the purchase price therefor), will be duly
authorized, validly issued, fully paid and nonassessable and such issuances will
not be subject to any preemptive or similar rights under the Delaware General
Corporation Law of the State of Delaware (the “DGCL”) or the Issuer Certificate
of Incorporation or the Issuer By-laws.

5. The Subscription Agreements have been duly authorized and validly executed
and delivered on behalf of the Company, and are enforceable against the Company
in accordance with their respective terms under the applicable laws of the State
of New York.

6. None of (i) the execution and delivery by the Issuer of the Subscription
Agreements and (ii) the consummation by the Issuer of the issuance and sale of
the Securities pursuant to the Subscription Agreements, (A) constitutes or will
constitute a violation of the Issuer Certificate of Incorporation or the Issuer
Bylaws, or (B) resulted, results or will result in any violation of
(i) applicable laws of the State of New York, (ii) applicable laws of the United
States of America or (iii) the DGCL, which in the case of clause (B) of this
paragraph 6, would have or reasonably be expected to have a Material Adverse
Effect (as such term is defined in the Subscription Agreements).

7. Other than approvals by the SEC in connection with the Issuer’s obligations
under the Subscription Agreements, no Governmental Approval, which has not been
obtained or taken and is not in full force and effect, is required to authorize,
or is required for, the execution and delivery by the Issuer of the Subscription
Agreements or the consummation of the issuance and sale of the Securities
pursuant to the Subscription Agreements. As used in this paragraph,
“Governmental Approval” means any consent, approval, license, authorization or
validation of, or filing, recording or registration with, any executive,
legislative, judicial, administrative or regulatory body of the State of New
York, the State of Delaware or the United States of America, pursuant to
applicable laws of the State of New York or applicable laws of the United States
of America.



--------------------------------------------------------------------------------

To each of the Purchasers signatory to the

Subscription Agreement referenced herein

July 27, 2016

Page 4

 

8. Assuming the accuracy of the representations and warranties of each Purchaser
contained in the Subscription Agreements, the offer, issue, sale and delivery of
the Securities to the Purchasers in the manner contemplated by the Subscription
Agreements do not require registration under the Securities Act; provided,
however, that we express no opinion as to any subsequent resale or other
transfer of any Securities.

9. The Issuer is not an “investment company” within the meaning of said term as
used in the Investment Company Act of 1940, as amended.

We express no opinion as to the laws of any jurisdiction other than
(i) applicable laws of the State of New York, (ii) applicable laws of the United
States of America and (iii) the DGCL. References herein to “applicable laws”
mean those laws, rules and regulations that, in our experience, are normally
applicable to transactions of the type contemplated by the Subscription
Agreements, without our having made any special investigation as to the
applicability of any specific law, rule or regulation, and that are not the
subject of a specific opinion herein referring expressly to a particular law or
laws; provided however, that such references (including without limitation those
appearing in paragraphs 6 and 7 above) do not include any municipal or other
local laws, rules or regulations, or any antifraud, environmental, labor,
securities, tax, insurance or antitrust, laws, rules or regulations.

Our opinions expressed herein are subject to the following additional
assumptions and qualifications:

(i) The opinions set forth in paragraph 1 above as to the valid existence and
good standing of the Issuer are based solely upon our review of certificates and
other communications from the appropriate public officials.

(ii) In rendering the opinions set forth in paragraph 4 above, we have assumed
that the certificates representing the Securities will be signed by one of the
authorized officers of the Issuer’s duly appointed transfer agent and registrar
for the Common Stock and registered by such transfer agent and registrar and
will conform to the specimen thereof examined by us.

(iii) Our opinion in paragraph 5 above may be:

(1) limited by applicable bankruptcy, insolvency, reorganization, moratorium,
fraudulent conveyance or transfer or other similar laws relating to or affecting
the rights of creditors generally; and

(2) subject to the application of general principles of equity (regardless of
whether considered in a proceeding in equity or at law), including, without
limitation, the possible unavailability of specific performance, injunctive
relief or any other equitable remedy and concepts of materiality,
reasonableness, good faith and fair dealing.



--------------------------------------------------------------------------------

To each of the Purchasers signatory to the

Subscription Agreement referenced herein

July 27, 2016

Page 5

 

(iv) Our opinion expressed in paragraph 5 above insofar as it pertains to the
choice of law provision of the instrument referred to in such paragraph, is
rendered solely in reliance upon New York General Obligations Law
Section 5-1401, and is expressly conditioned upon the assumption that the
legality, validity, binding effect and enforceability of said provision will be
determined by a court of the State of New York or a United States federal court
sitting in New York and applying New York choice of law rules, including said
Section 5-1401. We express no opinion as to such provision if such legality,
validity, binding effect or enforceability is determined by any other court, and
we call your attention to the decision of the United States District Court for
the Southern District of New York in Lehman Brothers Commercial Corp. v.
Minmetals Int’l Non-Ferrous Metals Trading Co., 179 F. Supp. 2d 119 (S.D.N.Y.
2000), which, among other things, contains dicta relating to possible
constitutional limitations upon said Section 5-1401. We express no opinion as to
any such constitutional limitations upon said Section 5-1401 or their effect, if
any, upon any opinion herein expressed.

(v) We express no opinion as to the validity, effect or enforceability of any
provisions:

(1) purporting to establish evidentiary standards or limitations periods for
suits or proceedings to enforce such documents or otherwise, to establish
certain determinations (including determinations of contracting parties and
judgments of courts) as conclusive or conclusive absent manifest error, to
commit the same to the discretion of any Person or permit any Person to act in
its sole judgment or to waive rights to notice;

(2) providing that the assertion or employment of any right or remedy shall not
prevent the concurrent assertion or employment of any other right or remedy, or
that each and every remedy shall be cumulative and in addition to every other
remedy or that any delay or omission to exercise any right or remedy shall not
impair any other right or remedy or constitute a waiver thereof;

(3) relating to severability or separability;

(4) purporting to limit the liability of, or to exculpate, any Person, including
without limitation any provision that purports to waive liability for violation
of securities laws;

(5) purporting to waive damages;

(6) that constitute an agreement to agree in the future on any matter;

(7) that relate to indemnification, contribution or reimbursement obligations to
the extent any such provisions (i) would purport to require any Person to
provide indemnification, contribution or reimbursement in respect of the
negligence, recklessness, willful misconduct or unlawful or wrongful behavior of
any Person, (ii) violate any law, rule or regulation (including any federal or
state securities law, rule or regulation) or (iii) are determined to be contrary
to public policy;



--------------------------------------------------------------------------------

To each of the Purchasers signatory to the

Subscription Agreement referenced herein

July 27, 2016

Page 6

 

(8) purporting to establish any obligation of any party as absolute or
unconditional regardless of the occurrence or non-occurrence or existence or
non-existence of any event or other state of facts;

(9) purporting to obligate any party to conform to a standard that may not be
objectively determinable or employing items that are vague or have no commonly
accepted meaning in the context in which used;

(10) purporting to require that all amendments, waivers and terminations be in
writing or the disregard of any course of dealing or usage of trade; and

(11) purporting to require disregard of mandatory choice of law principles that
could require application of a law other than the law expressly chosen to govern
the instrument in which such provisions appear.

(vi) We express no opinion as to the enforceability of any provision purporting
to require the payment of liquidated damages (however denominated).

(vii) In making our examination of executed documents, we have assumed (except
to the extent that we expressly opine above) (1) the valid existence and good
standing of each of the parties thereto, (2) that such parties had the power and
authority, corporate, partnership, limited liability company or other, to enter
into and to incur and perform all their obligations thereunder, (3) the due
authorization by all requisite action, corporate, partnership, limited liability
company or other, and the due execution and delivery by such parties of such
documents and (4) to the extent such documents purport to constitute agreements,
that each of such documents constitutes the legal, valid and binding obligation
of each party thereto, enforceable against such party in accordance with its
terms. In this paragraph (vii), all references to parties to documents shall be
deemed to mean and include each of such parties, and each other person (if any)
directly or indirectly acting on its behalf.

(viii) Except to the extent that we expressly opine above, we have assumed that
the execution and delivery of the Subscription Agreements, and the incurrence
and performance of the obligations thereunder of the parties thereto do not and
will not contravene, breach, violate or constitute a default under (with the
giving of notice, the passage of time or otherwise) (a) the certificate or
articles of incorporation, certificate of formation, charter, bylaws, limited
liability company agreement, limited partnership agreement or similar organic
document of any such party, (b) any contract, indenture, mortgage, loan
agreement, note, lease or other agreement or instrument, (c) any statute, law,
rule, or regulation, (d) any judicial or administrative order or decree of any
governmental authority, or (e) any consent, approval, license, authorization or
validation of, or filing, recording or registration with, any governmental
authority, in each case, to which any party to the Subscription Agreements or
any of its subsidiaries or any of their



--------------------------------------------------------------------------------

To each of the Purchasers signatory to the

Subscription Agreement referenced herein

July 27, 2016

Page 7

 

respective properties may be subject, or by which any of them may be bound or
affected. Further, we have assumed the compliance by each such party, other than
the Issuer, with all laws, rules and regulations applicable to it, as well as
the compliance by the Issuer, and each other person (if any) directly or
indirectly acting on its behalf, with all laws, rules and regulations that may
be applicable to it by virtue of the particular nature of the business conducted
by it or any goods or services produced or rendered by it or property owned,
operated or leased by it, or any other facts pertaining specifically to it. In
this paragraph (viii), all references to parties to the Subscription Agreements,
other than the first such reference, shall be deemed to mean and include each of
such parties, and each other person (if any) directly or indirectly acting on
its behalf.

(ix) Except to the extent that we expressly opine above, we have assumed that no
authorization, consent or other approval of, notice to or registration,
recording or filing with any court, governmental authority or regulatory body
(other than routine informational filings, filings under the Securities Act and
filings under the Securities Exchange Act of 1934, as amended) is required to
authorize, or is required in connection with the transactions contemplated by
the Subscription Agreements, the execution or delivery thereof by or on behalf
of any party thereto or the incurrence or performance by any of the parties
thereto of its obligations thereunder.

This opinion is being furnished only to you in connection with the sale of the
Securities under the Subscription Agreements occurring today and is solely for
your benefit and is not to be used, circulated, quoted or otherwise referred to
for any other purpose or relied upon by any other Person, including any
purchaser of any Security from you and any subsequent purchaser of any Security,
without our express written permission. The opinions expressed herein are as of
the date hereof only and are based on laws, orders, contract terms and
provisions, and facts as of such date, and we disclaim any obligation to update
this opinion letter after such date or to advise you of changes of facts stated
or assumed herein or any subsequent changes in law.

Very truly yours,



--------------------------------------------------------------------------------

EXHIBIT B

Summary Term Sheet

See attached summary term sheet dated July 26, 2016



--------------------------------------------------------------------------------

SUMMARY INSTRUCTION SHEET FOR PURCHASER

(to be read in conjunction with the entire

Purchase Agreement which follows)

A. Complete the following items on BOTH Purchase Agreements (Sign two
originals):

 

  1. Signature Page:

 

  (i) Name of Purchaser (Individual or Institution)

 

  (ii) Name of Individual representing Purchaser (if an Institution)

 

  (iii) Title of Individual representing Purchaser (if an Institution)

 

  (iv) Signature of Individual Purchaser or Individual representing Purchaser

 

  2. Appendix I - Stock Certificate Questionnaire/Registration Statement
Questionnaire:

Provide the information requested by the Stock Certificate Questionnaire and the
Registration Statement Questionnaire.

 

  3. Return BOTH properly completed and signed Purchase Agreements including the
properly completed Appendix I to (initially by email with original by overnight
delivery):

Andrews Kurth LLP

600 Travis Street

Suite 4200

Houston, Texas 77002

Attn: W. Mark Young

Email: markyoung@akllp.com

B. Instructions regarding the transfer of funds for the purchase of Securities
will be sent by facsimile or email to the Purchaser by the Company at a later
date.



--------------------------------------------------------------------------------

        

Appendix I

(Page 1 of 5)

 

Flotek Industries, Inc.

STOCK CERTIFICATE QUESTIONNAIRE

Pursuant to Section 3 of the Agreement, please provide us with the following
information:

 

1.    The exact name that your Securities are to be registered in (this is the
name that will appear on your stock certificate(s)). You may use a nominee name
if appropriate:   

 

2.    The relationship between the Purchaser of the Securities and the
Registered Holder listed in response to item 1 above:   

 

3.    The mailing address of the Registered Holder listed in response to item 1
above:   

 

     

 

     

 

     

 

4.    The Social Security Number or Tax Identification Number of the Registered
Holder listed in response to item 1 above:         

 



--------------------------------------------------------------------------------

        

Appendix I

(Page 2 of 5)

 

Flotek Industries, Inc.

REGISTRATION STATEMENT QUESTIONNAIRE

In connection with the preparation of the Registration Statement, please provide
us with the following information. Please see the definitions of certain terms
at the end of this Questionnaire.

 

  1. Pursuant to the “Selling Stockholder” section of the Registration
Statement, please state your or your organization’s name exactly as it should
appear in the Registration Statement:

 

 

 

 

 

  2. Please provide the number of shares of Common Stock that you or your
organization will beneficially own immediately after Closing, excluding
Securities purchased pursuant to this Agreement (note that beneficial ownership
includes shares that you have a right to acquire within 60 days):

 

 

 

 

 

  3. Have you or your organization had any position, office or other material
relationship within the past three years with the Company or its affiliates?

¨  Yes            ¨  No

If yes, please indicate the nature of any such relationships below:

 

 

 

 

 

 

 

 



--------------------------------------------------------------------------------

        

Appendix I

(Page 3 of 5)

 

  4. Are you (i) an FINRA Member (see definition), (ii) a Controlling (see
definition) shareholder of an FINRA Member, (iii) a Person Associated with a
Member of FINRA(see definition), or (iv) an Underwriter or a Related Person (see
definition) with respect to the proposed offering; or (b) do you own any shares
or other securities of any FINRA Member not purchased in the open market; or
(c) have you made any outstanding subordinated loans to any FINRA Member?

Answer:  ¨ Yes  ¨ No If “yes,” please describe below

 

 

 

 

 

 

 

  5. Are you a broker or a dealer or an affiliate of a broker or a dealer? See
the appropriate Commission definitions of “broker,” “dealer,” and “affiliate”
below.

¨  Yes               ¨  No

If yes, please indicate the nature of any such relationship below:

 

 

 

 

If you are an affiliate of a broker-dealer, please confirm that BOTH of the
following are true:

 

  •   You purchased the shares which are covered by the Registration Statement
in the ordinary course of business as an affiliate of a broker-dealer; and

 

  •   At the time you acquired the shares or other securities which are covered
by the Registration Statement, you had no agreement or understanding, directly
or indirectly, with any person to distribute such securities.

¨  Both are TRUE  ¨   Either of the above are NOT TRUE



--------------------------------------------------------------------------------

        

Appendix I

(Page 4 of 5)

 

 

  6. Please identify the natural person or persons who have voting and/or
investment control over the Company’s securities that you own, and state whether
such person(s) disclaim(s) beneficial ownership of the securities. For example,
if you are a general partnership, please identify the general partners in the
partnership.

 

 

 

 

Affiliate. A person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under control with a broker
or dealer.

“Beneficial” ownership. Beneficial ownership shall have the meaning ascribed to
it in Section 13(d) of the Securities Exchange Act of 1934, as amended. The SEC
has taken the position that if you have sole or shared voting power or
dispositive power or the ability to acquire either sole or shared voting or
dispositive power of a security within 60 days, you are the beneficial owner of
that security, even though that security is not registered in your name. Thus,
for example, you could be the beneficial owner of securities in a trust or
estate of which you are a trustee or executor, or of which you are one of the
trustees or executors, or you could be the beneficial owner of securities which
you have a right to purchase.

Broker. Any person engaged in the business of effecting transactions in
securities for the account of others.

Dealer. Any person engaged in the business of buying or selling securities for
such person’s own account through a broker or otherwise.

FINRA Member. The term “FINRA member” means any individual, partnership,
corporation or other legal entity that is a broker or dealer admitted to
membership in the Financial Industry Regulatory Authority, Inc. (FINRA Manual,
By-laws Article I, Definitions)

Control. The term “control” (including the terms “controlling,” “controlled by”
and “under common control with”) means the possession, direct or indirect, of
the power, either individually or with others, to direct or cause the direction
of the management and policies of a person, whether through the ownership of
voting securities, by contract, or otherwise. (Rule 405 under the Securities Act
of 1933, as amended)



--------------------------------------------------------------------------------

        

Appendix I

(Page 5 of 5)

 

Person Associated with a Member of FINRA. The term “person associated with a
member of FINRA” means every sole proprietor, partner, officer, director, branch
manager or executive representative of any FINRA Member, or any natural person
occupying a similar status or performing similar functions, or any natural
person engaged in the investment banking or securities business who is directly
or indirectly controlling or controlled by a FINRA Member, whether or not such
person is registered or exempt from registration with the Financial Industry
Regulatory Authority, Inc. pursuant to its bylaws. (FINRA Manual, By-laws
Article I, Definitions)

Underwriter or a Related Person. The term “underwriter or a related person”
means, with respect to a proposed offering, underwriters, underwriters’ counsel,
financial consultants and advisors, finders, members of the selling or
distribution group, and any and all other persons associated with or related to
any of such persons. (FINRA Interpretation)